In an action by respondents, husband and wife, to recover damages for personal injuries alleged to have been sustained by the wife, and for medical expense incurred, and for loss of services and consortium alleged to have been *799sustained by the husband when the wife fell through an open trap door on premises conducted by appellants as a restaurant, judgment in favor of respondents unanimously affirmed, with costs. No opinion. Present — Johnston, Acting P. J., Adel, Nolan, Sneed and Wenzel, JJ.